DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a flexible touch-sensitive OLED display capable of being configured in multiple configurations. None of the prior art, either singularly or in combination, teaches or fairly suggests “(a) a fully folded configuration wherein the angle between the first structural support segment and the second structural support segment is less than 5 degrees; (b) a fully expanded configuration wherein the angle between the first structural support segment and the second structural support segment is from 175 degrees to 185 degrees; and (c) at least one partially expanded configuration between the fully folded configuration and the fully expanded configuration wherein the angle between the first structural support segment and the second structural segment is from 5 degrees to 175 degrees; an aperture between the first structural support segment and the second structural support segment, wherein the folding radius of the flexible touch-sensitive OLED display fits within the aperture between the first structural support segment and the second structural support segment when the flexible touch-sensitive OLED display is in the fully folded state.” The closest prior art is as follows:
Branson (US Pub. No. 2003/0071832) teaches an adjustable display device with multiple display segments.
Kilpatrick, II et al. (US Pub. No. 2010/0064244) teaches a multi-fold mobile device with a configurable interface.
Majer (US Pub. No. 2005/0099361) teaches a foldable display screen for a portable electronic device.
Kim (US Pub. No. 2012/0133592) teaches a multi-display device with foldable panel housings.
Kumagai et al. (US Pub. No. 2010/0172074) teaches a foldable device with a locking mechanism.
Chang et al. (US Pub. No. 2009/0061960) teaches a foldable device with magnetic component.
Laves et al. (US Pub. No. 2007/0279315) teaches a foldable display with multiple configurations with a locking hinge mechanism.
However, none of the prior art teaches the quoted limitations above. The distinct limitations are included in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622